Citation Nr: 1542154	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a cervical spine disability to include cervical radiculopathy.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for fibromyalgia (also claimed as myalgia and myosins).

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for ulcers. 

7.  Entitlement to service connection for pes cavus. 

8.  Entitlement to an initial evaluation higher than 10 percent for degenerative arthritis right shoulder.  

9.  Entitlement to an initial compensable evaluation for degenerative arthritis right knee.  

10.  Entitlement to an initial compensable evaluation for degenerative arthritis left knee.  

11.  Entitlement to a compensable evaluation for Achilles tendonitis right ankle with degenerative changes status post stress fracture right tibia. 

12.  Entitlement to a compensable evaluation for plantar fasciitis status post bilateral metatarsal fractures with postoperative open reduction, internal fixation right foot and bilateral degenerative changes first metatarsophalangeal Joints (also claimed as arthrodesis right foot).  

13.  Entitlement to a compensable evaluation for Arnold Chiari malformation with syringomyelia (also claimed as synngobulbia and neurological disorders).

14.  Entitlement to a compensable evaluation for carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow).  

15.  Entitlement to a compensable evaluation for Achilles tendonitis left ankle. 

16.  Entitlement to a compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture). 

17.  Entitlement to a compensable evaluation for migraine headaches (also claimed as primary cough headaches).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in February 2015.  A transcript of that hearing is of record.  The Veteran's claims folder is encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cervical radiculopathy, chronic fatigue syndrome, fibromyalgia, sinusitis and ulcers; entitlement to initial evaluation higher than 10 percent for degenerative arthritis right shoulder; and entitlement a compensable evaluation for Achilles tendonitis right ankle with degenerative changes status post stress fracture right tibia, plantar fasciitis status post bilateral metatarsal fractures with postoperative open reduction, internal fixation right foot and bilateral degenerative changes first metatarsophalangeal joints, Arnold Chiari malformation with syringomyelia, Achilles tendonitis left ankle and migraine headaches are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pes cavus is not shown by the record.  

2.  During his February 2015 hearing, the Veteran requested withdrawal of his appeal for entitlement to service connection for bilateral hearing loss. 

3.  During his February 2015 hearing, the Veteran requested withdrawal of his appeal for entitlement to an initial compensable evalution for degenerative arthritis right knee.

4.  During his February 2015 hearing, the Veteran requested withdrawal of his appeal for entitlement to an initial compensable evalution for degenerative arthritis left knee.  

5.  During his February 2015 hearing, the Veteran requested withdrawal of his appeal for entitlement to compensable evaluation for carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow).  

6.  During his February 2015 hearing, the Veteran requested withdrawal of his appeal for compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture).  



CONCLUSIONS OF LAW

1.  Pes cavus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to an initial compensable evalution for degenerative arthritis right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to an initial compensable evalution for degenerative arthritis left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal for a compensable evaluation for carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal for compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection  

The Veteran appeals the denial of service connection for pes cavus.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim for service connection for pes cavus.  To that end, service treatment records show a notation of pes cavus in November 2010 and March 2011.  Chronic residuals resulting therefrom are not shown by the record.  
The August 2011 VA examiner found that there was no pathology to render a diagnosis for pes cavus.  Examination findings at that time revealed that no pes cavus was present.  Current outpatient treatment records from Coastal Spine and Pain Center show treatment and diagnoses for the already service connected plantar fasciitis but not pes cavus.  VA outpatient treatment records further show no findings or diagnoses for pes cavus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110 , 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

The Board has considered the Veteran's sincerely held belief that he has pes cavus.  Implicit in the claim is the Veteran's belief that he has the disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. foot pain and symptoms, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of pes cavus and he has not provided adequate lay evidence that would suggest the existence of a current disability.  The question of whether there is a disability to account for his complaints goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, the evidence is devoid of a showing that the Veteran has and/or has had pes cavus at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claim for service connection for pes cavus must be denied.

Remaining Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

During his February 2015 hearing, the Veteran withdrew the claims of entitlement to service connection for bilateral hearing loss and entitlement to a compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture), degenerative arthritis of the right and left knee, and carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow).  In light of the statements placed on the record during the February 2015 hearing, the Board finds that the appellant has withdrawn these claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture), degenerative arthritis of the right and left knee, and carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow) before the Board.  Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed.


ORDER

Entitlement to service connection for pes cavus is denied.  

The appeal of entitlement to service connection for bilateral hearing loss is withdrawn.  

The appeal of entitlement to a compensable evaluation for degenerative arthritis right knee is withdrawn. 

The appeal of entitlement to a compensable evaluation for degenerative arthritis left knee is withdrawn.

The appeal of entitlement to a compensable evaluation for carpal tunnel syndrome and cubital tunnel syndrome right upper extremity (claimed as bilateral wrist problem and cubital tunnel syndrome right elbow) is withdrawn.

The appeal of entitlement to a compensable evaluation for septoplasty with turbinate reduction (claimed as contusion, broken nose status post motor vehicle accident acquired deviated nasal septum and nasal fracture) is withdrawn.


REMAND

The Veteran appeals the denial of service connection for a cervical spine disability.  He claims that he has had neck pain since 2001.  He claims his condition started following a motor vehicle accident.  Although service treatment records show a diagnosis of cervical radiculopathy, the August 2011 VA examiner found no pathology to render a diagnosis for cervical radiculopathy or displacement of cervical intervertebral disc.  The Board notes, however, that VA and private outpatient treatment records show a diagnosis of cervical spondyloarthritis facet joint disease and cervical radiculopathy.  As a cervical disability is shown by the record, the Board finds that a remand is warranted to obtain an etiology opinion.  The Board also notes that the Veteran indicated that his cervical spine disability may be caused and/or aggravated by his service connected Arnold Chiari malformation with syringomyelia.  An opinion on this matter should also be obtained.  

The Veteran appeals the denial of service connection for chronic fatigue syndrome, fibromyalgia, sinusitis and ulcers.  As the Veteran served in Southwest Asia during the requisite time period, the provisions of 38 C.F.R. § 3.317 (2015) which pertains to compensation for certain disabilities occurring in Persian Gulf Veterans, is for consideration.  As neurological, gastrointestinal and respiratory signs and symptoms are specifically listed in 38 C.F.R. § 3.317 as a sign or symptom which may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness, further examination is necessary.  The Board acknowledges that the Veteran was afforded a VA examination in August 2011, the Veteran's service in the Persian Gulf was not considered during this examination.  As such, the Board finds that another VA examination is warranted to take this into account.  

The Veteran appeals the denial of initial evaluation higher than 10 percent for degenerative arthritis right shoulder.  He also appeals the denial of a compensable evaluation for Achilles tendonitis right ankle with degenerative changes status post stress fracture right tibia, plantar fasciitis status post bilateral metatarsal fractures with postoperative open reduction, internal fixation right foot and bilateral degenerative changes first metatarsophalangeal joints, Arnold Chiari malformation with syringomyelia, Achilles tendonitis left ankle and migraine headaches.  

With regard to the claims for an increased rating for Arnold Chiari malformation with syringomyelia and migraine headaches, the Board notes that during his February 2015 hearing the Veteran reported that he has been recently treated by a neurologist.  These records, however, have not been obtained and associated with the record.  As these records may support the Veteran's claims for an increased evaluation, a remand is warranted so that the records can be located and associated with the file.  

During the February 2015 hearing, the Veteran further indicated that his ankle, shoulder and foot disabilities have worsened in severity since his 2011 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected ankle, right shoulder and foot disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he receives treatment for his claimed disabilities to include the neurologist referenced during the February 2015 hearing.  Following receipt of that information, the AOJ should contact all facilities/providers in question and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file. If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine disorder.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical disorder arose during service or is otherwise related to service.  The examiner must take into account the in service manifestations and the lay statements of record.  The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused and/or aggravated (permanently made worse) by his service connected Arnold Chiari malformation with syringomyelia.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  A complete, well-reasoned rationale must be provided for any opinion offered.  

3.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of any diagnosed chronic fatigue syndrome, fibromyalgia, sinusitis, and/or ulcers.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked to list all appropriate diagnoses related to the claimed chronic fatigue syndrome, fibromyalgia, sinusitis and ulcers and for each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder arose during service or is otherwise related to service.  If no diagnosis is rendered, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for any opinion offered.  

4.  Schedule the Veteran for a VA compensation examination to determine the severity of his ankle, shoulder and foot disabilities.  Access to the Veteran's VBMS and Virtual VA file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examination should be in accordance with the current worksheet or disability benefits questionnaire, to include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion expressed.

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.	Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


